MOORE, J., Concurring.
I concur in the result and the analysis contained in part II of the majority opinion. I also agree with the result in part I, but I reach that conclusion by a different route.
In this case, at the 12-month review hearing the juvenile court found reasonable family reunification services had been offered to mother (Welf. & Inst. Code, § 366.21, subd. (f))1 and set the matter for a permanency planning hearing pursuant to section 366.26. (§ 366.21, subd. (g)(3).) In part I, the majority conclude a writ would have been the only way to attack the juvenile court’s finding on the reunification services prior to the permanency planning hearing. (Maj. opn., ante, at p. 1406, fn. 6.) Nonetheless, the majority hold the mother’s right to challenge the finding was preserved for appeal by concluding that, while she could have attacked it by a writ, her failure to do so did not preclude her from raising the issue by appeal from the order terminating her parental rights. (Maj. opn., ante, at pp. 1404-1406.)
A different analysis is required under In re Megan B. (1991) 235 Cal.App.3d 942 [1 Cal.Rptr.2d 177]. In Megan B., this court held that subdivision (j) of section 366.25 (and by parity of reasoning section 366.26, subdivision (k)) precludes an appeal from an order “authorizing the filing of a parental termination action or initiating a guardianship proceeding” and “other contemporaneous rulings ... if the appellant’s contentions are designed to overturn the court’s order that authorizes the filing of a petition to terminate parental rights.” (Id. at p. 951, internal quotation marks omitted. See also In re Eli F. (1989) 212 Cal.App.3d 228, 235-236 [260 Cal.Rptr. 453].) If the juvenile court’s finding on the reasonableness of the reunification services does not constitute a contemporaneous ruling designed to overturn the juvenile court’s order setting the matter for a permanency planning hearing, then mother’s failure to appeal from the 12-month review hearing would preclude a consideration of that issue in this appeal since her *1409challenge would be untimely. (In re Megan B., supra, 235 Cal.App.3d at p. 950; In re Elizabeth M. (1991) 232 Cal.App.3d 553, 563 [283 Cal.Rptr. 483].) Thus, the crucial question is whether that finding was so closely aligned with the order setting the matter for a permanency planning hearing that a direct appeal challenging it would be precluded.
A conflict exists concerning whether a finding on the adequacy of a reunification plan is covered by sections 366.25, subdivision (j) and 366.26, subdivision (k). In re Kristin W. (1990) 222 Cal.App.3d 234 [271 Cal.Rptr. 629] held a parent could attack the sufficiency of the reunification plan by an appeal taken before the permanency planning hearing. “Although the alleged insufficiency of the reunification efforts which were offered to petitioner contributed to the issuance of the permanency planning order and, thus, arguably, is subsumed in that order, this allegation does not constitute a direct attack on the authorization order. Therefore, the issue concerning the insufficiency of the reunification services before the permanency planning decision was made is cognizable on appeal.” (Id. at p. 248.)
But in In re Elizabeth M., supra, 232 Cal.App.3d at pages 562-563, Division Two of this court criticized Kristin W. and refused to follow it. “We disagree with the statement in Kristin W. that section 366.25, subdivision (j) does not preclude a challenge on appeal to the adequacy of reunification services. The remedy [appellant] seeks is reversal of the authorization order. A challenge directed toward overturning such an order falls squarely within section 366.25, subdivision (j).” (Id. at p. 563.)
I believe Elizabeth M. reaches the correct result. Except for certain limited circumstances, the juvenile court must direct family reunification services be provided to a parent whenever a child is removed from the parent’s custody. (§ 361.5, subds. (a) & (b).) This requirement also applies to an incarcerated parent except where the services would be detrimental to the child. (§ 361.5, subd. (e)(1).) Here, the trial court apparently found the exception did not apply.
“[P]rior to ordering a section 366.26 hearing, a juvenile court must determine that reasonable reunification services have been provided or offered to the parents of a dependent child. [Citations.] This determination is thus a prerequisite to the section 366.26 permanency hearing.” (In re Michelle M. (1992) 4 Cal.App.4th 1024, 1034 [6 Cal.Rptr.2d 172].) Consequently, a failure to provide adequate reunification services directly affects the juvenile court’s ability to order a permanency planning hearing.
*1410Since mother is attacking the juvenile court’s finding she received adequate reunification services, her claim constitutes an attack on a contemporaneous ruling intended to overturn the order setting the matter for a permanency planning hearing under section 366.26. Thus, it was also not appealable under section 366.26, subdivision (k) and mother is entitled to raise the issue in this posttermination of parental rights appeal.
Respondent’s petition for review by the Supreme Court was denied December 16, 1993.

All statutory references are to the Welfare and Institutions Code unless otherwise specified.